Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Andre Artis appeals the district court’s order accepting the magistrate judge’s report and recommendation to grant Defendant’s summary judgment motion on his claims asserting unlawful discharge and retaliatory refusal to rehire, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Labor and Management Relations Act of 1947, 29 U.S.C. § 185 (2006), and Virginia law. We have reviewed the record and find no reversible error. Accordingly, we deny Ar-tis’s motion for production of transcript at government expense and affirm the district court’s order. See Artis v. Newport News Shipbuilding & Dry dock Co., No. 4:07-cv-00054-RBS-JEB (E.D.Va. Nov. 4, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.